DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s election, without traverse, of Group I: claims 1-21, in the “Response to Election / Restriction Filed - 01/11/2020”, is acknowledged. 
This office action considers claims 1-25 are thus pending for prosecution, of which, non-elected claims 22-25 are withdrawn, and elected claims 1-21 are examined on their merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (402a; Fig 4; [0030]) = (element 402a; Figure No. 4; Paragraph No. [0030]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Li; Juntao et al. (US 20200083328 A1; hereinafter Li’328).

    PNG
    media_image1.png
    506
    1253
    media_image1.png
    Greyscale

Li’328 Figure 12                                Li’328 Fig 6

1. Li’328 teaches a method for forming a semiconductor device (1202; Fig 12) comprising (see the entire document Figs 1-13; [0023+], specifically [0047-0047], and as cited below):
providing a stack of alternating first (Si layers 402a,b,c, e; Figs 4; [0030]) and second (SiGe layers 404a,b,c) semiconductor layers on a substrate (106);
selectively etching (Figs 5, 6; [0032-0033]) the stack of alternating first and second semiconductor layers to form a transistor stack and a sensor stack on the substrate; and
processing the transistor stack ([0047] of Logic device) and the sensor stack ([0048]: sensor 1302, electrodes 1304 and 1306 are being formed in contact with opposite ends of the SiGe nanotube stacks 1202) to form gate electrodes between the first semiconductor layers in the transistor stack and to form cantilever electrodes from the first semiconductor layers in the sensor stack.
2. Li’328 teaches as applied to the method of claim 1, further teaches, where processing the transistor stack and a sensor stack further comprises processing the sensor stack to form fixed electrodes from the first semiconductor layers in the sensor stack ([0047-0048]).
3. Li’328 teaches as applied to the method of claim 1, further teaches, where the first semiconductor layer comprises a silicon nanosheet layer (Si layers 402a,b,c, e; Figs 4; [0030]), and where the second semiconductor layer comprises a silicon germanium nanosheet layer (SiGe layers 404a,b,c).
4. Li’328 teaches as applied to the method of claim 1, further teaches, where the first and second semiconductor layers are formed, respectively, with first and second semiconductor materials having different isotropic etch rates from one another (Inherent properties of Si and SiGe materials).
Allowable Subject Matter
Claims 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 5, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a method for forming a semiconductor device comprising steps of: inter alia, “replace a portion of the silicon germanium layers in the nanosheet sensor stack and leave remnant silicon germanium layers in the nanosheet sensor stack; selectively processing the nanosheet sensor stack while masking the nanosheet transistor stack to form silicon cantilever electrodes from the silicon layers in the nanosheet sensor stack by forming a narrow trench opening in the nanosheet sensor stack to expose the remnant silicon germanium layers on a second side in the nanosheet sensor stack and selectively removing the remnant silicon germanium layers in the nanosheet sensor stack” as recited in Claim 5.
Regarding claim 13, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a method for forming a semiconductor device comprising steps of: inter alia, leave remnant silicon germanium layers in the nanosheet sensor stack, and form silicon cantilever electrodes from the silicon layers in the nanosheet sensor stack by selectively removing the remnant silicon germanium layers in the nanosheet sensor stack; and … leave remnant silicon germanium layers in the nanosheet transistor stack, and form gate electrodes which replace the remnant silicon germanium layers in the nanosheet transistor stack , as recited in Claim 13.
The most relevant prior art of references  (US 20200083328 A1 to Li; Juntao et al; hereinafter Li’328 and US 20210166975A1 to GARDNER; Mark I. et al., ; hereinafter Gardner) substantially discloses the limitations as cited below with the exception of the limitations described in the preceding paragraph.
Li’328 teaches a method for forming a semiconductor device (1202; Fig 12) comprising (see the entire document Figs 1-13, specifically [0047-0047], and as cited below):
providing a stack of alternating silicon (Si layers 402a,b,c, e; Figs 4; [0030]) and silicon germanium layers (SiGe layers 404a,b,c) on a substrate (106);
selectively etching (Figs 5, 6; [0032]) the stack of alternating silicon (Si layers 402a,b,c, e; Figs 4; [0030]) and silicon germanium layers (SiGe layers 404a,b,c) to form a nanosheet transistor stack and a nanosheet sensor stack on the substrate;
selectively processing (construed from [0032] Standard lithography and etching techniques) the nanosheet sensor stack (602b) while masking (construed from [0032]: two fins hardmasks 502 correlate with two nanotube stacks, and so on; please see below for more details) the nanosheet transistor stack (602a [0047]) to form silicon fixed electrodes ([0048]: sensor 1302, electrodes 1304 and 1306 are formed in contact with opposite ends of the SiGe nanotube stacks 1202) from the silicon layers in the nanosheet sensor stack by forming one or more dielectric layers (802; Fig 8; [00]0037) on a first side of the nanosheet sensor stack which 
selectively processing (construed from [0032] Standard lithography and etching techniques) the nanosheet transistor stack while masking (construed from [0032]: two fins hardmasks 502 correlate with two nanotube stacks, and so on; in view of  Gardner  125, Figs 5/17, wherein ([0007]) masking, along a length dimension of a multilayer stack, a first portion of the multilayer stack on a substrate while at least a second portion is uncovered, specifically fig 5 depicts a process of masking (by 125) transistor region and fig 17 depicts a process of masking (by 125) sensor region) the nanosheet sensor stack to form dielectric spacer layers on peripheral sides of the nanosheet transistor stack which replace peripheral portions of the silicon germanium layers in the nanosheet transistor stack and leave remnant silicon germanium layers in the nanosheet transistor stack;
forming doped epitaxial semiconductor regions (1304/1306; Fig 13; [0048]) adjacent to the nanosheet transistor stack and a nanosheet sensor stack;
selectively processing (construed from [0032] Standard lithography and etching techniques) the nanosheet transistor stack while masking (construed from [0032]: two fins hardmasks 502 correlate with two nanotube stacks, and so on; in view of  Gardner  125, Figs 5/17, wherein ([0007]) masking, along a length dimension of a multilayer stack, a first portion of the multilayer stack on a substrate while at least a second portion is uncovered, specifically fig 5 depicts a process of masking (by 125) transistor region and fig 17 depicts a process of masking (by 125) sensor region)  the nanosheet sensor stack to form gate electrodes which replace the remnant silicon germanium layers in the nanosheet transistor stack;
depositing one or more dielectric layers (802; Fig 8; [00]0037) over the nanosheet transistor stack and a nanosheet sensor stack to seal the top of the narrow trench opening.
Regarding claims {6-12}, {14-21}: these are allowed because these inherit the allowable subject matter from claims 5 and 13 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
November 4, 2022